

115 S2892 IS: Peer Support Enhancement and Evaluation Review Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2892IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Cardin (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Comptroller General of the United States to submit a report to Congress on the
 provision of peer support services under the Medicaid program.1.Short titleThis Act may be cited as the Peer Support Enhancement and Evaluation Review Act.2.GAO report on peer support services under Medicaid(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives, the Committee on Finance of the Senate, and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the provision of peer support services under the Medicaid program.(b)Content of report(1)In generalThe report required under subsection (a) shall include the following information:(A)Information on State coverage of peer support services under Medicaid, including—(i)the mechanisms through which States may provide such coverage, including through existing statutory authority or through waivers;(ii)the populations to which States have provided such coverage;(iii)the payment models, including any alternative payment models, used by States to pay providers of such services; and(iv)where available, information on Federal and State spending under Medicaid for peer support services.(B)Information on selected State experiences in providing medical assistance for peer support services under State Medicaid plans and whether States measure the effects of providing such assistance with respect to—(i)improving access to behavioral health services;(ii)improving early detection, and preventing worsening, of behavioral health disorders;(iii)reducing chronic and comorbid conditions; and(iv)reducing overall health costs.(2)RecommendationsThe report required under subsection (a) shall include recommendations, including recommendations for such legislative and administrative actions related to improving services, including peer support services, and access to peer support services under Medicaid as the Comptroller General of the United States determines appropriate.